Citation Nr: 1724278	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  08-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2012, the Veteran testified before an Acting Veterans Law Judge (AVLJ).  A hearing transcript is associated with the record.  An August 2014 Board letter informed the Veteran that the AVLJ was no longer employed with the Board and afforded him the opportunity to have another hearing in this appeal.  The Veteran's representative indicated the Veteran elected not to have another hearing.

In an October 2014 decision, the Board denied the Veteran's claim for TDIU, which had previously been remanded in July 2013.  The Veteran appealed the matter to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a Joint Motion for Partial Remand (JMR) on the TDIU claim for readjudication consistent with the JMR.

In a September 2015 decision, the Board again denied the claim for TDIU.  The Veteran appealed the matter to the Court.  In January 2017, the Court issued a Memorandum Decision to set aside and remand the 2015 Board decision on TDIU for readjudication consistent with the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks TDIU.  Service-connection has been established for right knee strain (20 percent from March 2010) and right acromioclavicular degenerative joint disease (10 percent from October 2007 and 20 percent from May 2011).  The Veteran's combined disability evaluation is 30 percent from March 16, 2010 and 40 percent from May 23, 2011.

In view of the recent Memorandum Decision, the Board finds that remand for additional development is necessary to decide the claim of entitlement to TDIU.  See CAVC Decision (January 2017).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine whether the Veteran has ever filed an application for Social Security Administration (SSA) disability benefits and, if so, obtain all medical records associated with that claim to include an SSA disability determinations letter.

2.  The AOJ should request all updated treatment records and document all attempts to obtain those from private sources.  The AOJ should notify the Veteran if unsuccessful and afford him the opportunity to provide the records.

3.  The Veteran should be scheduled for a VA examination of his service connected right shoulder and right knee disorders to address the functional impact of these disorders for the purpose of evaluating entitlement to TDIU.  The claims file must be reviewed and the review noted in the report.  A complete examination should be conducted that includes findings for the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for each shoulder and each knee.

For TDIU purposes, the following is requested.

(a)  The examiner should obtain a history from the Veteran on his day-to-day activities to include hobbies, housework, yardwork, community involvement, and driving.

(b)  The examiner should ask the Veteran to describe in his own words the functional impact of his right shoulder and right knee disorders on his ability to engage in substantially gainful work.  The Veteran's response should be recorded in the report.

(c)  Considering the Veteran self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner should indicate the objective functional effects of the Veteran's service connected disorders on his ability to perform the physical and mental acts required for employment.

(i)  With regard to physical acts, the examiner should address functions of the upper and lower extremities to include the ability to sit, stand, walk, bend, carry, lift, grasp, pull and push.  The examiner should indicate whether the Veteran can lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why.  Please, do not state generically that the Veteran has "difficulty with prolonged standing, sitting, and walking," but rather provide specific details, as appropriate, that identify the frequency, duration, and/or severity of any limitation arising from the service-connected disorders.

(ii)  With regard to mental acts, the examiner should address functions of the mind to include concentration, focus, attention, and memory.  The examiner should indicate whether the Veteran displays objective signs of sleep impairment and, if so, whether this is due to service connected disorder of the right shoulder and/or right knee.

(iii)  The examiner should indicate the effect, if any, of the Veteran's medications and/or treatment for the right shoulder and right knee on his ability to perform the physical and mental acts required for employment.

(iv)  The examiner should indicate whether the Veteran has had any medical restrictions imposed on his activities due to service-connected right shoulder and/or right knee disorders.

The examiner should refrain from commenting on whether the Veteran is employable.

4.  After ensuring any other necessary development has been completed, the AOJ should consider the Veteran's theory of entitlement to TDIU on an extraschedular basis and whether referral to the Director of Compensation for extraschedular consideration is warranted.

5.  The AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

